200 F.2d 200
Maybelle WORKMANv.REAL SILK HOSIERY MILLS, Inc.
No. 4559.
United States Court of Appeals Tenth Circuit.
October 7, 1952.

Appeal from the United States District Court for the Western District of Oklahoma.
No appearance for appellant.
Richardson, Cochran, Dudley, Fowler & Rucks, Oklahoma City, Okl., for appellee.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Docketed and dismissed October 7, 1952, on motion of appellee, for failure of appellant diligently to prosecute.